Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   October 17, 2017

The Court of Appeals hereby passes the following order:

A18A0356. CRANDALL O. POSTELL v. WESLEY M. MATHIS et al.

       Wesley M. Mathis and Beverly C. Mathis (collectively, the “Plaintiffs”) filed
a petition to quiet title as to certain real property, naming multiple parties as
respondents, but not Crandall O. Postell. In response, Postell sought to intervene in
the action and filed a counterclaim against the Plaintiffs. Postell also asserted claims
against former Crisp County Tax Commissioner, Cricket Adkins, and the Board of
Commissioners of Crisp County (collectively, the “Third-Party Defendants”).
       The Plaintiffs filed a motion to dismiss Postell’s counterclaim, arguing that he
lacked standing because he was not a party to the action. The Third-Party Defendants
separately moved to dismiss Postell’s claims against them, arguing, in pertinent part,
that they were not proper parties to the case. The trial court issued an order granting
the Plaintiffs’ and Third-Party Defendants’ respective motions to dismiss. Postell then
filed the instant direct appeal. We, however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). Although the trial court dismissed Postell’s
claims and counterclaims, the Plaintiffs’ quiet title petition has not been adjudicated
and remains pending below. Therefore, the challenged order is not a final order, and
it is appealable only through the interlocutory appeal procedures set forth in OCGA
§ 5-6-34 (b). See id.; Chatham County Hosp. Auth. v. Mack, 185 Ga. App. 13, 14
(363 SE2d 264) (1987); Johnson v. Gwinnett County Bank, 156 Ga. App. 597, 597
(1) (275 SE2d 157) (1980).
      Postell’s failure to follow the proper appellate procedure deprives us of
jurisdiction to consider his direct appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/17/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.